Exhibit 10.1

Signature Version

CONFIDENTIAL MATERIALS HAVE BEEN OMITTED FROM THIS EXHIBIT PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.

AMENDMENT 2 TO CUSTOM SALES AGREEMENT NO. 000569

This Amendment to Custom Sales Agreement No. 000569 (“Amendment 2”) is made and
entered into between Microtune, Inc., (“Customer”), and International Business
Machines Corporation (“IBM”). This Amendment 2 shall be effective on the date
identified below by the second party to sign this Amendment; however, if
Customer fails to identify a date of signing, this Amendment shall be effective
on the date of signing identified by IBM.

WHEREAS, IBM and Customer are parties to Custom Sales Agreement No. 000569, as
amended, having an effective date of June 13, 2000 (the “Agreement”);

WHEREAS IBM and Customer desire to further amend the Agreement as set forth
herein;

NOW THEREFORE the parties hereby agree as follows:

1. Extension of the term of the Agreement. The expiration of the term of the
Agreement, including Attachment No. 1, as amended and restated, is extended to
December 31, 2008.

2. No Other Amendment or Modification. Except as expressly set forth in this
Amendment 2, the Agreement, as amended pursuant to Amendment 1, remains in full
force and effect without further modification. The terms and conditions of the
Agreement and such Amendments shall not be further modified or amended except by
a writing signed by authorized representatives of both parties, it being
understood that this requirement of written form may only be waived in writing
by both parties.

 

Accepted and Agreed To: Microtune, Inc.     International Business Machines
Corporation By:   /s/ Albert H. Taddiken     By:   /s/ Everett Wilcox Name:  
Albert H. Taddiken     Name:   Everett Wilcox Title:   COO     Title:  
Director, TCS Hardware Date:   September 29, 2006     Date:   September 29, 2006

 

   Page 1 of 1         

[***] CONFIDENTIAL TREATMENT REQUESTED BY MICROTUNE, INC.



--------------------------------------------------------------------------------

Signature Version

 

CONFIDENTIAL MATERIALS HAVE BEEN OMITTED FROM THIS EXHIBIT PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.

Fourth Amended and Restated

Semiconductor Custom Manufacturing Attachment No. 1

Custom Sales Agreement No. 000569

When signed by the parties where provided below, this Attachment shall be
incorporated into Custom Sales Agreement No. 000569 as Fourth Amended and
Restated Semiconductor Custom Manufacturing Attachment No. 1 and shall be
effective as of the date identified below by the second party to sign this
Attachment (the “Effective Date”); however, if Customer fails to identify a date
of signing, then the Effective Date shall be the date of signing identified by
IBM. This Fourth Amended and Restated Semiconductor Custom Manufacturing
Attachment No. 1 shall replace Third Amended and Restated Semiconductor Custom
Manufacturing Attachment No. 1 (effective January 21, 2005) in its entirety as
of the Effective Date.

Notwithstanding the foregoing, the terms of this Attachment (other than the
warranty terms set forth below in the Unique Terms and Conditions section of the
Statement of Work) apply to all Products identified in this Attachment that
Customer ordered from January 1, 2006 through the Effective Date, and the
warranty provisions applicable to those ordered Products are those contained in
the Third Amended and Restated Semiconductor Custom Manufacturing Attachment
No. 1.

Attachments are governed by the terms and conditions of the Base Agreement.

Statement of Work

Unique Terms and Conditions

The following terms and conditions are applicable to this Attachment only.
Referring to the Base Agreement:

(a) Modify the following terms and conditions:

Delete Section 4.1 in its entirety and replace it with the following:

4.1 [***] Products will be: (1) integrated or incorporated into systems sold by
Customer unless otherwise specified by IBM in writing; or (2) distributed in
incidental additional quantities for use as service or upgrade parts in systems
Customer has sold.

Delete Section 5.3 in its entirety.

Delete Section 8.1 in its entirety and replace it with the following:

8.1 IBM warrants that each unit of Product will be free from defects in material
and workmanship for [***] after delivery. For purposes of this provision only,
delivery to Customer of each unit of Product is deemed to occur five
(5) calendar days after shipment from IBM. This warranty does not include repair
of damage resulting from failure to provide a suitable installation environment,
any use for other than the intended purpose, accident, disaster, neglect,
misuse, transportation, alterations, or non-IBM repairs or activities. Customer
acknowledges that the functionality of Products is contingent on Customer’s
designs and, therefore, such warranty does not apply to the functionality of
Products fabricated under this Agreement. IBM warrants Services will be
performed using reasonable care and skill.

 

Custom Sales Agreement No. 000569       Microtune, Inc.       4th A&R Attachment
No. 1    Page 1 of 5   

[***] CONFIDENTIAL TREATMENT REQUESTED BY MICROTUNE, INC.



--------------------------------------------------------------------------------

Signature Version

 

CONFIDENTIAL MATERIALS HAVE BEEN OMITTED FROM THIS EXHIBIT PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.

Delete Section 8.4 in its entirety and replace with the following:

8.4 If IBM determines such Products do not meet the warranty, IBM will, at its
option, repair or replace the Products or issue a credit in accordance with the
purchase price. Every returned Product that IBM replaces, or for which IBM
issues a credit, will become IBM’s property and will be destroyed. This warranty
is void if Product labels or markings have been removed or altered.

Delete Section 13.2 in its entirety and replace it with the following:

13.2 If IBM terminates this Agreement or an Attachment pursuant to Section 13.1,
IBM shall be entitled to treat any or all applicable outstanding purchase orders
as if cancelled by Customer and Customer shall pay (i) the quoted price
applicable for any affected Products and/or Services delivered or ready for
shipment, and (ii) the cancellation charges set forth in the applicable
Attachment or Attachments. Monies owing IBM shall become immediately due and
payable.

1.0 Scope of Work

1.1 IBM will manufacture photomasks and Products in accordance with Part A of
this Attachment.

1.2 Customer will provide IBM with the Customer’s Items and cooperate with IBM
to enable IBM to perform foundry services in accordance with this Agreement.

2.0 Term

The term of this Attachment expires on December 31, 2008.

3.0 Change Control

3.1 Customer may, at any time and from time to time, by written notice to IBM,
request changes to the part numbers, specifications, or work scope. IBM will
submit a written report to Customer setting forth the probable effect, if any,
of such requested change on prices, payment or delivery. IBM shall not proceed
with any change until authorized in writing by Customer. The parties shall
promptly amend this Attachment to incorporate any agreed changes.

3.2 IBM may implement engineering changes required to satisfy governmental
standards, protect Product or system integrity, or for environmental, health or
safety reasons (“Mandatory Engineering Changes”). If requested by IBM, Customer
will use reasonable efforts to incorporate such changes in Products already
shipped by IBM. Except for Mandatory Engineering Changes, IBM shall give
Customer prior notice of engineering changes affecting form, fit or function of
a Product, provided that Customer has and maintains access to the tool used by
IBM to notify customers of engineering changes electronically and provided that
Customer has purchased such Product within the two-year period preceding the
engineering change.

4.0 Forecasts and Orders

4.1 Customer shall provide IBM’s customer account representative with a Product
demand forecast, which shall cover a minimum of twelve (12) months broken out by
Product and month. By the fifth (5th) day of every month during the term of this
Attachment, Customer will provide IBM’s customer account representative with an
updated Product demand forecast covering a rolling twelve (12) month period (not
to extend beyond the term of this Attachment), which will be reviewed for
approval by IBM within ten (10) days of receipt by IBM. Forecasts shall
constitute good faith estimates of Customer’s anticipated requirements for
Products but shall not contractually obligate IBM to supply, nor contractually
obligate Customer to purchase, the quantities of Product set forth in such
forecasts.

 

Custom Sales Agreement No. 000569       Microtune, Inc.       4th A&R Attachment
No. 1    Page 2 of 5   

[***] CONFIDENTIAL TREATMENT REQUESTED BY MICROTUNE, INC.



--------------------------------------------------------------------------------

Signature Version

 

CONFIDENTIAL MATERIALS HAVE BEEN OMITTED FROM THIS EXHIBIT PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.

 

4.2 Customer will request delivery of Products by issuing written purchase
orders to IBM. IBM will notify Customer of its acceptance or rejection of a
purchase order within seven (7) days of receipt of the purchase order.
Notwithstanding the foregoing, IBM’s failure to respond within such seven
(7) day period will not constitute a breach of the Agreement. At a minimum,
purchase orders submitted by Customer must comply with the terms and conditions
of the Agreement and this Attachment, be consistent with the most recently
accepted forecast and fall within the most recent Customer credit limit as
granted by IBM.

Customer will request delivery of Products by issuing written purchase orders to
IBM. Purchase orders will specify only the following information:

 

   a) Customer’s purchase order number;       b) Customer’s tax status - exempt
or non-exempt;       c) ship to location - complete address;       d) bill to
location - complete address;       e) order from location - complete address;   
   f) shipping instructions, including preferred carrier and carrier account
number;       g) the agreement number of this Agreement;       h) name of
Customer contact;       i) Product part numbers, the quantity of wafers being
ordered,           (in increments of the Minimum Order Quantity (“MOQ”));      
j) the Product’s applicable unit price; and       k) requested shipment dates.
  

5.0 Cancellation Charges and Rescheduling

In accordance with Section 5.0 of the Base Agreement, the following sets forth
Customer’s rescheduling rights and the cancellation charges that will apply to
any changed or cancelled Customer order or portion thereof. The “cancellation
charge” referred to below is the percentage to be applied to the applicable
prices stated in Section 4.0 of Part A of this Attachment.

5.1 Rescheduling

a) Customer may reschedule a Shipment Date [***]

b) If Customer cancels an order or reduces an order or exceeds the foregoing
Product shipment rescheduling rights in this Section, Customer agrees to pay the
Product cancellation charges as described below.

5.2 Canceled or Changed Purchase Orders

The following charges will apply for any cancelled Customer order for Product or
any portion thereof.

 

Notice of purchase order cancellation or

change received by IBM:

  

Wafer Cancellation Charge*

(percentage to be applied to the prices set forth in the applicable accepted
purchase order for the
changed portion or cancelled order).

Anytime after start of metallization    [***] Anytime after wafer start and
before metallization    [***] After purchase order acknowledgment and prior to
wafer start    [***]

* Customer shall have no liability for purchase orders cancelled outside of the
Purchase Order Lead Time, regardless of whether IBM has started the manufacture
of wafers.

 

Custom Sales Agreement No. 000569       Microtune, Inc.       4th A&R Attachment
No. 1    Page 3 of 5   

[***] CONFIDENTIAL TREATMENT REQUESTED BY MICROTUNE, INC.



--------------------------------------------------------------------------------

Signature Version

 

CONFIDENTIAL MATERIALS HAVE BEEN OMITTED FROM THIS EXHIBIT PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.

6.0 IBM Ordering Location:

 

Ordering Location:

  

Ship To:

  

Bill To:

IBM Microelectronics

  

Microtune, Inc.

  

Microtune, Inc.

1000 River Street

  

2201 10th Street

  

2201 10th Street

Essex Junction, VT 05452

  

Plano, Texas 75074

  

Plano, Texas 75074

7.0 Coordinators

Technical Coordinators:

 

Customer:    Eddie Basso    IBM:    Terry Lovelette Phone:    972-673-1727   
Phone:    802-769-2266 Fax:    972-673-1602    Fax:    802-769-6403 Email:   
Eddie.Basso@microtune.com    Email:    tlovelet@us.ibm.com

Contract Coordinators:

 

Customer:    Eddie Basso    IBM:    WW Contracts & Business Practices Address:
   2201 10th Street       IBM Microelectronics    Plano, TX 75074       1000
River Street, 967Q Phone:    972-673-1727       Essex Jct., VT 05452 Fax:   
972-673-1602    Fax:    802-769-3988 Email:    Eddie.Basso@microtune.com      

8.0 Notices

Pursuant to Section 15 of the Base Agreement, any notices hereunder shall be
given to the Contract Coordinators stated above.

 

Accepted and Agreed To:     International Business Machines Corporation
Microtune, Inc.     By:   /s/ Albert H. Taddiken     By:   /s/ Everett Wilcox  
Authorized Signature       Authorized Signature Name:    Albert H. Taddiken    
Name:    Everett Wilcox   Please print or type name       Title:   COO    
Title:   Director, TCS Hardware   Please print or type title       Date:  
September 29, 2006     Date:   September 29, 2006   Write Month out in full    
  Write Month out in full

 

Custom Sales Agreement No. 000569       Microtune, Inc.       4th A&R Attachment
No. 1    Page 4 of 5   

[***] CONFIDENTIAL TREATMENT REQUESTED BY MICROTUNE, INC.



--------------------------------------------------------------------------------

Signature Version

 

CONFIDENTIAL MATERIALS HAVE BEEN OMITTED FROM THIS EXHIBIT PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.

Part A

To

Fourth Amended and Restated Semiconductor Custom Manufacturing Attachment No. 1

1.0 PRODUCT NAME AND DESCRIPTION:

[***]

2.0 CUSTOMER’S ITEMS:

[***]

3.0 CUSTOMER’S REQUIREMENTS:

[***]

4.0 PRICING:

[***]

4.1 Wafer Price

[***]

5.0 NRE (Non-Recurring Engineering Charges):

[***]

6.0 ESTIMATED DELIVERY SCHEDULE

[***]

 

Custom Sales Agreement No. 000569       Microtune, Inc.       4th A&R Attachment
No. 1    Page 5 of 5   

[***] CONFIDENTIAL TREATMENT REQUESTED BY MICROTUNE, INC.